 



         

Exhibit 10.1
AGREEMENT REGARDING EMPLOYMENT
     This Agreement, dated as of this 2nd day of November, 2007, is between
Brian J. Roney (“Roney”) and North Pointe Holdings Corporation, a Michigan
corporation (“North Pointe”).

  A.   Roney is an at will employee of North Pointe Financial Services, Inc., a
wholly-owned subsidiary of North Pointe, serving as of the date hereof as its
Chief Financial Officer.     B.   North Pointe is considering a possible sale of
its business and wishes to assure Roney that, in the event of a sale of the
business (defined herein as a Change of Control), Roney’s Base Salary (defined
herein) will be guaranteed in the amount and for the time period described
below.

     NOW THEREFORE, for valuable and sufficient consideration, the parties agree
as follows:
1. Definitions:
     “Base Salary” means that amount of annual base salary that Roney received
from North Pointe for the calendar year immediately preceding a Change of
Control.
     “Change of Control” means the occurrence of any of the following events:

  (a)   A third-party (including a group of persons or entities acting in
concert) becomes the beneficial owner of that number of shares of North Pointe
common stock which would constitute a majority of the total number of votes that
may be cast for the election of North Pointe’s directors;     (b)   a cash
tender or exchange offer, merger, consolidation or other business combination,
or sale of assets, or any combination of the foregoing, that results in a change
of more than fifty (50%) percent of the members of North Pointe’s Board of
Directors immediately preceding such event; or     (c)   North Pointe merges
into or consolidates with another entity, or is subject in any way to a transfer
of substantially all of its assets, resulting in North Pointe’s assets, business
or operations being controlled by a third party.

     “North Pointe” means North Pointe Holdings Corporation, and, as the context
may require, North Pointe Financial Services, Inc., Roney’s current employer of
record, including North Pointe’s subsidiaries and affiliates, and any successor
to any of these entities following a Change of Control.
     “Triggering Event” means that there is a “Change of Control” and
thereafter, within one hundred twenty (120) days following a Change of Control,
Roney’s employment with North Pointe (or any successor in interest to North
Pointe, including a parent of North Pointe) is terminated by either party for
any reason other than Roney’s death. For purposes of this agreement Roney shall
be deemed to be an employee of North Pointe if he continues as a paid consultant
to North Pointe (or any successor in interest to North Pointe). The foregoing
notwithstanding, such consultancy shall not be treated as “employment” if it is
in

1



--------------------------------------------------------------------------------



 



connection with a transition to new ownership of North Pointe that terminates in
one hundred twenty (120) days or less following a Change of Control.
2. Potential Change of Control Payment: Upon the occurrence of a Triggering
Event, North Pointe agrees to pay Roney an amount equal to two (2) times the
amount of his Base Salary (less deductions for FICA and income tax withholding).
3 Modifications: Any modifications to this Agreement shall be agreed to in
writing, signed by both parties and attached to this Agreement.
4 Term of Agreement: Binding Effect. This agreement is not an employment
contract and shall not affect Roney’s status as an at will employee; the
forgoing notwithstanding, this agreement will remain in effect for three
(3) years immediately following the date hereof provided that Roney remains an
employee of North Pointe. The obligations hereunder shall be binding upon North
Pointe, its successors and assigns.
5. Law. This Agreement shall be governed by the laws of the State of Michigan.
In the event of any dispute among the parties, jurisdiction and venue shall rest
exclusively with the Oakland County, Michigan Circuit Court.

                  NORTH POINTE HOLDINGS CORPORATION,     a Michigan corporation
 
           
 
  By:   /s/ James G. Petcoff
 
James G. Petcoff    
 
      Chairman and Chief Executive Officer    
 
           
 
  /s/ Brian J. Roney                   Brian J. Roney

2